Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.
 
Response to Amendment
The amendment submitted 09/14/2022 has been entered. Claims 1-4, 7, 10-12, and 15-21 remain pending. Claims 5-6, 8-9, and 13-14 have been cancelled. 

The amendments to the claims, in view of Applicant’s argument in Remarks filed 09/14/2022 that the scope of “a midpoint” also includes points “near the center or middle”, have overcome the rejection of claim 15 under USC 35 112(a) and objection to the drawings of Final Rejection mailed 04/14/2022 and that rejection and objection have each been withdrawn.   

The amendments to the claims have overcome the rejections made in Final Rejection mailed 04/174/2022 under 35 USC 112(b) have been overcome and those rejections are hereby withdrawn. 

The affidavit under 37 CFR 1.132 filed 09/14/2022 is insufficient to overcome the rejection of claims 1-4, 7, 10-12, and 15-21 based upon 35 USC 103 as set forth in the last Office action because the showing is not commensurate in scope with the claims since:  
(i) the claimed invention is not limited to the intended use, see MPEP 2114(II), of a slurry pump impeller as there are no claim limitations defining structural features that would limit the claimed invention to such a use (i.e. may be used in a device that does not pump slurry), 
(ii) the claims make no blade thickness requirements which might suggest that blade loading is less important than as used in other types of impellers or is such a feature inherent to the claimed invention (i.e. the claimed invention is not limited to blade structures as described in the affidavit), and 
(iii)  there is no evidence or teaching that even slurry pump impellers with very thick blades would never be able to benefit from reduced or optimized blade loading (i.e. blade resonance amplitudes, load based frictional effects, etc.). 

Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating modified grounds of rejection. Please see modified grounds of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, 10-12, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4854820 to Zolotar in view of US 20130302156 to Nurzynski.
	(a) Regarding claim 1: 
		(i) Zolotar discloses a slurry pump impeller (see abstract, impeller 6) which includes: 
a front shroud (driven disk 13, Fig 2) and a back shroud (carrying disk 11, Fig 2) each having an inner main face (surfaces of driven and carrying disk facing vanes 12, Fig 2) with an outer peripheral edge (radially outer surface of driven and carrying disk, Fig 2) and a central axis (axis of rotation of drive shaft 10, Fig 1), 
both the inner main face of the front shroud and the inner main face of the back shroud radially extending at right angles to the central axis (reasonably disclosed in Fig 2), 
the impeller in use being rotatable about the central axis in a direction of rotation (rotation of drive shaft 10 in direction ω, Figs 3-6),
a plurality of pumping vanes (vanes 12) extending from the inner main face of the back shroud to the inner main face of the front shroud for connection thereto (Fig 2), 
the pumping vanes being evenly disposed in spaced apart relation to each other about an area between the front shroud and the back shroud (reasonably disclosed in Figs 3-6), and 
each pumping vane including: 
opposed first and second side faces wherein the first side face is a pumping or pressure side face (respective pressure and suction side faces of vanes 12),
a leading edge (suction vane edge 12a) positioned in the region of the central axis (Figs 2-6),
a trailing edge (discharge vane edge 12b) in a region of the outer peripheral edge of the front shroud and the peripheral edge of the back shroud (Figs 2-6), and 
with a passageway (flow through passage 5) between adjacent pumping vanes (Figs 1-2). 
(ii) Zolotar does not disclose wherein: 
the first side face of each pumping vane, at the leading edge, lies in a plane that is defined by and extends between the connection of the pumping vane to the inner main face of the back shroud at the leading edge and the connection of the pumping vane at the inner main face of the front shroud at the leading edge, the plane of the pumping vane at the leading edge being at an acute angle with respect to a plane of the inner main face of the back shroud located immediately adjacent to the first side face at the leading edge, and 
wherein the first side face, at the trailing edge, lies in a plane that is defined by and extends between the connection of the pumping vane to the inner main face of the back shroud at the trailing edge and the connection of the pumping vane at the inner main face of the front shroud at the trailing edge, the plane of the pumping vane at the trailing edge being at an obtuse angle with respect to the plane of the inner main face of the back shroud located immediately adjacent to the first side face at the trailing edge, nor
wherein the angle of the plane of the first side face relative to the plane of the inner main face of the back shroud located immediately adjacent the first side face progressively changes when moving from the leading edge to the trailing edge of the pumping vane.
(iii) Nurzynski is also in the field of impellers (impeller 60) and teaches an impeller comprising:
a back shroud (hub 84) having an inner main face from which extends a plurality of pumping vanes (blades 86), 
each of the pumping vanes having opposing first and second side faces (pressure and suction side faces of blades 86, respectively) connecting leading and trailing edges (leading edge 94 and trailing edge 96, respectively), 
the first side face of each pumping vane, at the leading edge, lies in a plane that is defined by and extends between the connection of the pumping vane to the inner main face of the back shroud at the leading edge and the connection of the pumping vane at the inner main face of the front shroud at the leading edge, the plane of the pumping vane at the leading edge being at an acute angle with respect to a plane of the inner main face of the back shroud located immediately adjacent to the first side face at the leading edge (lean angle at leading edge of 15 to 30 degrees from a radial direction corresponds to a rake angle as defined in the claims of 75 to 60 degrees; Par 0059), and 
wherein the first side face, at the trailing edge, lies in a plane that is defined by and extends between the connection of the pumping vane to the inner main face of the back shroud at the trailing edge and the connection of the pumping vane at the inner main face of the front shroud at the trailing edge, the plane of the pumping vane at the trailing edge being at an obtuse angle with respect to the plane of the inner main face of the back shroud located immediately adjacent to the first side face at the trailing edge (lean angle at trailing edge of -20 to -30 degrees from a radial direction corresponds to a rake angle as defined in the claims of 110 to 120 degrees; Par 0059), and
wherein the angle of the plane of the first side face relative to the plane of the inner main face of the back shroud located immediately adjacent the first side face progressively changes when moving from the leading edge to the trailing edge of the pumping vane (Par 0059). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the first side as disclosed by Zolotar with the above aforementioned angle of the first side as taught by Nurzynski for the purpose of reducing vane-to-vane loading along the length of each vane (Par 0059). 
	(b) Regarding claim 2: 
(i) The proposed combination teaches a slurry pump impeller according to claim 1.  
(ii) The proposed combination further teaches wherein the acute angle of the plane at the leading edge of the pumping vane in a range of about 45 degrees to less than about 90 degrees (Nurzynski: lean angle at leading edge of 15 to 30 degrees from a radial direction corresponds to a rake angle as defined in the claims of 75 to 60 degrees; Par 0059).
	(c) Regarding claim 3: 
(i) The proposed combination teaches a slurry pump impeller according to claim 1. 
(ii) The proposed combination further teaches wherein the obtuse angle of the plane at the trailing edge of the pumping vane is in a range of greater than about 90 degrees to about 135 degrees (Nurzynski: lean angle at trailing edge of -20 to -30 degrees from a radial direction corresponds to a rake angle as defined in the claims of 110 to 120 degrees; Par 0059).
	(d) Regarding claim 4: 
(i) The proposed combination teaches a slurry pump impeller according to claim 1. 
(ii) Zolotar further discloses wherein: 
each pumping vane includes a leading edge section terminating at the leading edge (section near suction vane edge 12a), 
the leading edge section tapering inwardly towards the leading edge (Figs 3-6), and 
a trailing edge section terminating at the trailing edge (section near discharge vane edge 12a), 
the trailing edge section tapering inwardly towards the trailing edge (due to peripheral curvature at trailing edge, Figs 3-6), 
each pumping vane including a main section between the leading edge section and trailing edge section (portion of constant width between leading and trailing edge sections as described above, Figs 3-6) which has a width or thickness which is constant from one side edge thereof to an opposed side edge thereof and along its length from the leading edge section to the trailing edge section (Figs 3-6 wherein the tip of vane 12, i.e. the portion attached to driven disk 13, is shown as a hashed profile and the root of the vane 12 shown as an un-hashed profile and in all figures those profiles overlap).
	(e) Regarding claim 7: 
(i) The proposed combination teaches a slurry pump impeller according to claim 1. 
(ii) Zolotar further discloses wherein the first side face is a leading face with respect to the direction of rotation (see rejection of claim 1 above).
	(f) Regarding claim 10: 
(i) The proposed combination teaches a slurry pump impeller according to claim 1. 
(ii) Zolotar further discloses wherein the pumping vanes are curved in a lengthwise direction between the leading edge and trailing edge (Figs 3-6).
	(g) Regarding claim 11: 
(i) The proposed combination teaches a slurry pump impeller according to claim 10. 
(ii) Zolotar further discloses wherein the pumping vanes are backwardly curved with respect to the direction of rotation of the impeller (Figs 3-6).
	(h) Regarding claim 12: 
(i) Zolotar discloses a slurry pump impeller (see abstract, impeller 6) which includes:
a back shroud (carrying disk 11, Fig 2) having an inner main face (portion of carrying disk 11 facing vanes 12, Fig 2) with an outer peripheral edge (radially outer surface of carrying disk, Fig 2) and a central axis (axis of rotation of drive shaft 10, Fig 1), 
the impeller in use being rotatable about the central axis in a direction of rotation (rotation of drive shaft 10 in direction ω, Figs 3-6),
a front shroud (driven disk 13, Fig 2) having an inner main face (portion of driven disk 13 facing vanes 12, Fig 2) that extends radially at a perpendicular angle to the central axis (reasonably disclosed in Fig 2), 
a plurality of pumping vanes (vanes 12, Figs 2-6) extending from the inner main face of the back shroud to the inner main face of the front shroud (Fig 2), and 
the pumping vanes being disposed evenly in spaced apart relation from each other pumping vane (reasonably disclosed in Figs 3-6), and 
each pumping vane including: 
opposed first and second side faces wherein the first side face is a pumping or pressure side face (respective pressure and suction side faces of vanes 12), 
opposed side edges, one of said side edges being located at the back shroud and the other opposed side edge being joined to the inner main face of the front shroud (portions of vanes 12 meeting carrying disk 11 and driven disk 13, Fig 2),
a leading edge (suction vane edge 12a) in a region of the central axis (Figs 2-6), 
a trailing edge (discharge vane edge 12b) in a region of the outer peripheral edge of the back shroud (Figs 2-6), and 
with a passageway (flow through passage 5) between adjacent pumping vanes (Figs 1-2). 
(ii) Zolotar does not disclose wherein: 
a line extending along the first side face from one side edge to the opposed side edge of each of the pumping vanes at the leading edge is at an acute angle with respect to a plane of the inner main face of the back shroud located immediately adjacent the first side face at the leading edge, and 
a line extending along the first side face from one side edge to the opposed side edge of each of the pumping vanes at the trailing edge is at an obtuse angle with respect to the plane of the inner main face of the back shroud located immediately adjacent the first side face at the trailing edge, and 
wherein the angle of the line that extends along the first side face from one side edge to the opposed side edge progressively changes relative to the plane of the inner main face of the back shroud from a point at the leading edge of the pumping vane to a point at the trailing edge of the pumping vane.
(iii) Nurzynski is also in the field of impellers (impeller 60) and teaches an impeller comprising:
a back shroud (hub 84) having an inner main face from which extends a plurality of pumping vanes (blades 86), 
each of the pumping vanes having opposing first and second side faces (pressure and suction side faces of blades 86, respectively) connecting leading and trailing edges (leading edge 94 and trailing edge 96, respectively), wherein
a line extending along the first side face from one side edge to the opposed side edge of each of the pumping vanes at the leading edge is at an acute angle with respect to a plane of the inner main face of the back shroud located immediately adjacent the first side face at the leading edge ((lean angle at leading edge of 15 to 30 degrees from a radial direction corresponds to an angle as defined in the claims of 75 to 60 degrees; Par 0059), and 
a line extending along the first side face from one side edge to the opposed side edge of each of the pumping vanes at the trailing edge is at an obtuse angle with respect to the plane of the inner main face of the back shroud located immediately adjacent the first side face at the trailing edge (lean angle at trailing edge of -20 to    -30 degrees from a radial direction corresponds to a rake angle as defined in the claims of 110 to 120 degrees; Par 0059), and 
wherein the angle of the line that extends along the first side face from one side edge to the opposed side edge progressively changes relative to the plane of the inner main face of the back shroud from a point at the leading edge of the pumping vane to a point at the trailing edge of the pumping vane (Par 0059).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the first side as disclosed by Zolotar with the above aforementioned angle of the first side as taught by Nurzynski for the purpose of reducing vane-to-vane loading along the length of each vane (Par 0059). 
	(i) Regarding claim 15: 
(i) The proposed combination teaches a slurry pump impeller according to claim 1. 
(ii) The proposed combination further teaches wherein for each pumping vane the angle of the first side face relative to the plane of the inner main face of the back shroud located immediately adjacent the first side face progressively changes when moving from the leading edge to the trailing edge of the pumping vane (Nurzynski: Par 0059), the angle transitioning at a mid-point between the leading edge and the trailing edge such that the angle of the first side face at the mid-point of the pumping vane lies in a plane that is perpendicular to the inner main face of the back shroud (Nurzynski: lean angle 0 degrees, which corresponds to a perpendicular angle of the claim, located midway between the leading edge and the trailing edge, Pars 0013 & 0059).

	(j) Regarding claim 16: 
(i) Zolotar discloses a slurry pump impeller (see abstract, impeller 6) which includes: 
a front shroud and a back shroud (driven disk 13 and carrying disk 11, respectively; Fig 2) each having an inner main face (surfaces of driven and carrying disk facing vanes 12, Fig 2) with an outer peripheral edge (radially outer surface of driven and carrying disk, Fig 2) and a central axis (axis of rotation of drive shaft 10, Fig 1), 
both the inner main face of the front shroud and the inner main face of the back shroud radially extending at right angles to the central axis (reasonably disclosed in Fig 2), 
the impeller in use being rotatable about the central axis in a direction of rotation (rotation of drive shaft 10 in direction ω, Figs 3-6),
a plurality of pumping vanes (vanes 12) numbering up to five in number (Figs 3-6), each extending from the inner main face of the back shroud to the inner main face of the front shroud for connection thereto (Fig 2), 
the pumping vanes being evenly disposed in spaced apart relation to each other about the central axis and in an area between the front shroud and the back shroud (reasonably disclosed in Figs 3-6), and 
each pumping vane including: 
opposed first and second side faces wherein the first side face is a pumping or pressure side face (respective pressure and suction side faces of vanes 12), 
a leading edge (suction vane edge 12a) positioned in a region of the central axis (Figs 2-6), 
a trailing edge (discharge vane edge 12b) positioned in a region of the outer peripheral edge of the front shroud and the peripheral edge of the back shroud (Figs 2-6), and 
with a passageway (flow through passage 5) between adjacent pumping vanes (Figs 1-2).
(ii) Zolotar does not disclose wherein: 
the first side face, at the leading edge of the pumping vane, lies in a plane that is defined by and extends between the connection of the pumping vane to the inner main face of the back shroud at the trailing edge and the connection of the pumping vane at the inner main face of the front shroud at the trailing edge, the plane of the pumping vane at the trailing edge being at an acute angle with respect to a plane of the inner main face of the back shroud located immediately adjacent to the first side face at the leading edge, and 
wherein the first side face, at the trailing edge, lies in a plane that is defined by and extends between the connection of the pumping vane to the inner main face of the back shroud at the trailing edge and the connection of the pumping vane at the inner main face of the front shroud at the trailing edge, the plane of the pumping vane at the trailing edge being at an obtuse angle with respect to the plane of the inner main face of the back shroud located immediately adjacent to the first side face at the trailing edge, nor
wherein the angle of the first side face relative to the plane of the inner main face of the back shroud located immediately adjacent the first side face progressively changes when moving from the leading edge to the trailing edge of the pumping vane.
(iii) Nurzynski is also in the field of impellers (impeller 60) and teaches an impeller comprising:
a back shroud (hub 84) having an inner main face from which extends a plurality of pumping vanes (blades 86), 
each of the pumping vanes having opposing first and second side faces (pressure and suction side faces of blades 86, respectively) connecting leading and trailing edges (leading edge 94 and trailing edge 96, respectively), wherein
the first side face, at the leading edge of the pumping vane, lies in a plane that is defined by and extends between the connection of the pumping vane to the inner main face of the back shroud at the trailing edge and the connection of the pumping vane at the inner main face of the front shroud at the trailing edge, the plane of the pumping vane at the trailing edge being at an acute angle with respect to a plane of the inner main face of the back shroud located immediately adjacent to the first side face at the leading edge (lean angle at leading edge of 15 to 30 degrees from a radial direction corresponds to an angle as defined in the claim of 75 to 60 degrees; Par 0059), and 
wherein the first side face, at the trailing edge, lies in a plane that is defined by and extends between the connection of the pumping vane to the inner main face of the back shroud at the trailing edge and the connection of the pumping vane at the inner main face of the front shroud at the trailing edge, the plane of the pumping vane at the trailing edge being at an obtuse angle with respect to the plane of the inner main face of the back shroud located immediately adjacent to the first side face at the trailing edge (lean angle at trailing edge of -20 to -30 degrees from a radial direction corresponds to an angle as defined in the claim of 110 to 120 degrees; Par 0059), 
wherein the angle of the first side face relative to the plane of the inner main face of the back shroud located immediately adjacent the first side face progressively changes when moving from the leading edge to the trailing edge of the pumping vane (Par 0059).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the first side as disclosed by Zolotar with the above aforementioned angle of the first side as taught by Nurzynski for the purpose of reducing vane-to-vane loading along the length of each vane (Par 0059). 
	(k) Regarding claim 17: 
(i) The proposed combination teaches a slurry pump impeller according to claim 16. 
(ii) Zolotar further discloses wherein: 
each pumping vane includes a leading edge section terminating at the leading edge (section near suction vane edge 12a), 
the leading edge section tapering inwardly towards the leading edge (Figs 3-6), and 
a trailing edge section terminating at the trailing edge (section near discharge vane edge 12a), 
the trailing edge section tapering inwardly towards the trailing edge (due to peripheral curvature at trailing edge, Figs 3-6), 
each pumping vane including a main section between the leading edge section and trailing edge section (portion of constant width between leading and trailing edge sections as described above, Figs 3-6) which has a width or thickness which is constant from one side edge thereof to an opposed side edge thereof and along its length from the leading edge section to the trailing edge section (Figs 3-6 wherein the tip of vane 12, i.e. the portion attached to driven disk 13, is shown as a hashed profile and the root of the vane 12 shown as an un-hashed profile and in all figures those profiles overlap).
	(l) Regarding claim 18: 
(i) The proposed combination teaches a slurry pump impeller according to claim 16. 
(ii) The proposed combination further teaches wherein the obtuse angle of the plane at the trailing edge of the pumping vane in a range of greater than about 90 degrees to about 135 degrees (Nurzynski: lean angle at trailing edge of -20 to -30 degrees from a radial direction corresponds to a rake angle as defined in the claims of 110 to 120 degrees; Par 0059).
	(m) Regarding claim 19: 
(i) The proposed combination teaches a slurry pump impeller according to claim 16. 
(ii) Zolotar further discloses wherein: 
each pumping vane includes a leading edge section terminating at the leading edge (section near suction vane edge 12a), 
the leading edge section tapering inwardly towards the leading edge (Figs 3-6), and 
a trailing edge section terminating at the trailing edge (section near discharge vane edge 12a), 
the trailing edge section tapering inwardly towards the trailing edge (due to peripheral curvature at trailing edge, Figs 3-6), 
each pumping vane including a main section (portion of constant width between leading and trailing edge sections as described above, Figs 3-6) between the leading edge section and trailing edge section which has a width or thickness which is constant from one side edge thereof to an opposed side edge thereof and along its length from the leading edge section to the trailing edge section (Figs 3-6 wherein the tip of vane 12, i.e. the portion attached to driven disk 13, is shown as a hashed profile and the root of the vane 12 shown as an un-hashed profile and in all figures those profiles overlap).
	(n) Regarding claim 20: 
(i) The proposed combination teaches a slurry pump impeller according to claim 16. 
(ii) Zolotar further discloses wherein the pumping vanes are curved in a lengthwise direction between the leading edge and trailing edge (Figs 3-6).
	(o) Regarding claim 21: 
(i) The proposed combination teaches a slurry pump impeller according to claim 20. 
(ii) Zolotar further discloses wherein the pumping vanes are backwardly curved with respect to the direction of rotation of the impeller (Figs 3-6).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745